                                 UNITED STATES BANKRUPTCY COURT
                                       DISTRICT OF NEW MEXICO
                                              Clerk's Minutes
                                    MINUTES FOR FINAL MATTERS
                                  Before the Honorable Robert H. Jacobvitz

__Chris Wilson, Courtroom Deputy
_x_ Patti G. Hennessy, Law Clerk
_x_ I certify that an electronic sound
recording of this proceeding was made.

FTR Recorded Proceeding_x__
Time Commenced: ____1:55 pm _____

10/20/2020 01:30 pm
TESTIMONY _yes_
EXHIBITS_no_

MATTER/APPEARANCES/CASE NAME/NUMBER:
FH: Plan Confirmation (Doc. 49) and (Second Amended Plan, Doc. 84)

Dtr: pro se: Cheryl Sherman, phone
Tr: Tiffany Cornejo, objpln#69 and Obj to Second Amended Plan, obj#87
Nationstar Mortgage, LLC, dba Mr. Cooper: Rob Negrin, phone
Wells Fargo Bank, NA: Eddie Jimenez, obj#61

Cheryl Louise Sherman, Case No. 20-10608-j13


SUMMARY:
Hearing continued to 10/29/20 at 1:30 pm. Parties must appear in person. By 10/21/20, Wells Fargo will file a
motion to accept objection to earlier plan as an objection to the Second Amended Plan, and send a copy of the
filed motion to Ms. Sherman by email. A hearing on the motion to accept objection to earlier plan as an
objection to the Second Amended Plan will be held on 10/26/20 at 4:00 p.m. Parties may appear at the
hearing on 10/26/20 by telephone. The Debtor’s Exhibits A, B, C, D, F, and G were admitted for the limited
purpose of supporting the Debtor’s legal arguments in support of confirmation. Any outstanding evidentiary
objections will be addressed at the continued final hearing.




Case 20-10608-j13           Doc 91       Filed 10/20/20     Entered 10/20/20 15:26:18 Page 1 of 1
